Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                     Nos. 3D21-1775 & 3D21-1774
            Lower Tribunal Nos. 18-1518-A-K & 21-0298-A-K
                          ________________


                       Terrence McMahon, and
                           Patricia Minner,
                                 Petitioners,

                                     vs.

                         The State of Florida,
                                Respondent.



     Writs of Certiorari to the County Court for Monroe County, Peary S.
Fowler, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for petitioners.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for respondent.


Before EMAS, LINDSEY, and GORDO, JJ.

     LINDSEY, J.
      Petitioners Terrence McMahon and Patricia Minner seek certiorari

review of separate lower court orders denying their motions to disqualify the

Office of the State Attorney of the Sixteenth Judicial Circuit in and for Monroe

County, Florida (“Monroe County SAO”). For the reasons set forth below,

we grant both Petitions and quash the orders below because the lower court

failed to conduct an evidentiary hearing on the issue of imputed

disqualification.

      McMahon and Minner were both represented by the Monroe County

Public Defender’s Office while attorney Cyle Moses was employed there.

Mr. Moses left the Public Defender’s Office in May 2021 and became an

assistant state attorney for Monroe County. Shortly thereafter, Assistant

Public Defender Elizabeth Isherwood filed motions to disqualify both

Assistant State Attorney Moses and the entire Monroe County SAO.1


1
   McMahon’s motion was filed in State v. McMahon, lower case no. 2018-
MM-1518-A-K (3D21-1775). Minner’s motion was filed in State v. Minner,
lower case no. 2020-298-A-K (3D21-1774). McMahon’s motion was heard
first, and defense counsel advised the lower court that she would be making
the same argument in both cases for disqualification of Assistant State
Attorney Moses, individually, and for the imputed disqualification of the entire
Monroe County SAO. We have consolidated these Petitions. Both cases
involve motions to disqualify, filed by the same defense attorney on the same
day, and heard by the same lower court judge at the same time. Although
the facts alleged in the two disqualification motions are substantially the
same, we note that Minner’s motion separately alleges Mr. Moses personally
assisted in the prosecution of Minner’s case by entering into plea
negotiations on behalf of the State and by speaking with Minner’s defense

                                       2
     The motions alleged that Mr. Moses was privy to confidential and

privileged information related to the legal representation of McMahon and

Minner and that he was not properly screened. The motions also argued

that even if Mr. Moses had been properly screened, he was still the

supervising attorney of the only prosecutor in the misdemeanor division of

the Key West branch of the Monroe County SAO. The motion further alleged

that Mr. Moses, in his supervisory capacity, has regular communication with

the other prosecutor in that office and would be present at counsel table

during hearings on the cases and that Mr. Moses was also assigned to the

same courtroom where McMahon and Minner would be tried.

     In support, the motions cited to State v. Fitzpatrick, 464 So. 2d 1185,

1188 (Fla. 1985) and contended that the entire Monroe County SAO should

be disqualified by virtue of imputation where an attorney has personally

assisted, in any capacity, in the prosecution of the case. In further support

of this position, the motions alleged that the nature and size of the Monroe

County SAO made it inevitable for prosecuting attorneys to have contact with

one another. Both motions were heard on August 12, 2021.




counsel (while Mr. Moses was a prosecutor) concerning pending motions in
Minner’s case.

                                     3
      Mr. Moses asserted that as a public defender he “never personally

represented these defendants” but acknowledged there was “group

collaboration” about the cases. He further went on to state that he “was

generally familiar with the facts” but “wouldn’t feel that [he] was in any sort

of possession of any intimate confidential knowledge. But, even to the extent

that [he] was, personally [he] would feel that [transferring the cases to]

Marathon would remedy the problem.”

      Isherwood responded that Mr. Moses “certainly does have intimate

knowledge.” To which the lower court responded:

            I’m ok with that.
            ....
            I get that. You don’t have to argue that. I understand.
            He doesn’t have a great memory exactly but, of
            course, he was involved with that. I’m going to -- I’m
            going to accept that.

      The lower court then ruled that it was going to transfer both cases to

the Marathon Office of the Monroe County SAO, thus granting the motion to

disqualify Mr. Moses but denying the motion to disqualify the entire Monroe

County SAO.

      In Fitzpatrick, our highest court reviewed a decision by the Fifth District

Court of Appeal that required the disqualification of the entire State

Attorney’s Office for the Seventh Judicial Circuit. 464 So. 2d 1185 (Fla.




                                       4
1985). In quashing the Fifth District’s decision, the Supreme Court held as

follows:

               In the instant case, the trial court found that
               confidential communications transpired between the
               attorney and Fitzpatrick, and it is undisputed that
               these communications related to the criminal case
               that is currently being prosecuted. We find, however,
               that imputed disqualification of the entire state
               attorney’s office is unnecessary when the record
               establishes that the disqualified attorney has neither
               provided prejudicial information relating to the
               pending criminal charge nor has personally assisted,
               in any capacity, in the prosecution of the charge.

Id. at 1188.

      We have previously held that “[w]here the rule established by

Fitzpatrick prohibiting the disqualified attorney from ‘personally assist[ing], in

any capacity, in the prosecution of the charge,’ . . . is violated, disqualification

of the entire state attorney’s office is appropriate.” Popejoy v. State, 597 So.

2d 335, 336 (Fla. 3d DCA 1992) (quoting Castro v. State, 597 So. 2d 259,

261 (Fla. 3d DCA 1985)).

      Neither McMahon’s nor Minner’s motions are sworn motions, and the

State, in its response to the two Petitions, has not conceded the truth of the

allegations in either motion. Indeed, the State argues that the absence of

any sworn evidence is fatal to the motions below and the Petitions here.

Further, Mr. Moses appears to dispute any allegation that he was “involved”


                                         5
in these cases, telling the judge at the hearing: “I haven’t touched these

cases in any prosecutorial nature since I’ve had them.”

      Because there are factual issues that remain in dispute and require

resolution, we grant the Petitions in both cases and quash the orders denying

disqualification of the entire Monroe County SAO. Cf. Knespler v. State, 314

So. 3d 287, 290 (Fla. 3d DCA 2020) (concluding that the trial court did not

abuse its discretion in denying Knespler’s motion to disqualify the entire

Monroe County SAO where the unrefuted testimony established that the

attorney sought to be disqualified had not provided any confidential

information gained from the defendant to anyone in the entire Monroe

County SAO and had not assisted in any capacity in the prosecution of the

defendant’s case).

      Petitions granted. Orders quashed.2




2
  We stop short of remanding with instructions because these cases are
before us on certiorari review. See, e.g., Piquet v. Clareway Props. Ltd., 314
So. 3d 423, 428 (Fla. 3d DCA 2020) (“[T]his Court’s authority, on certiorari
review, is limited to quashing the lower court’s order.”); Gulf Oil Realty Co. v.
Windhover Ass’n, Inc., 403 So. 2d 476, 478 (Fla. 5th DCA 1981) (“[W]hen an
appellate court reviews a lower court order, there is a procedural distinction
between review by certiorari and review by appeal. On appeal, an appellate
court has authority to reverse an order or judgment and remand with
directions or instructions for the trial court to follow. However, after review by
certiorari, an appellate court can only quash the lower court order; it has no
authority to direct the lower court to enter contrary orders.”).

                                        6